Me. Justice Wole
delivered the opinion of the court.
The reading of the petition in this case, wherein the other side is not heard, would incline us to the idea there is reason in the position taken by the petitioners that the stipu.- ■ lation to submit the facts concerning a boundary to three experts was either the arbitration mentioned in section 204 ■et seq. of the Code of Civil Procedure, or was at least an arbitral agreement binding on the parties with regard to the facts submitted.
Nevertheless, we are convinced that the writ of certiorari *776ought not to issue in this case,- 1st, because the arbitral agreement apparently did not dispose of all the issues in the case; 2nd, because the petitioners are not without remedy.
We shall first consider the second matter as being „of greater interest. When a defendant presents a demurrer which is overruled he can have a revision of his Case by permitting judgment to be entered against him. Similarly if petitioners had been sure of their ground when the case was called for trial, or should be when it is again called for trial on May 9, they could have refused or may still refuse to present evidence and suffer judgment to be pronounced against them with the consequent right of appeal. What the court below has done is to refuse to render judgment on the arbitral report, and it is for the petitioners to decide whether they will present any further evidence or not. The court below, besides, may become convinced that the petitioners are right, either because of the arbitral report, or any additional proof that they may submit. In any event, where it is within the power of a petitioner to obtain a judgment and a review by appeal, this court ought not to exercise its discretionary power to review by cer-tiorari unless it is convinced that some real prejudice will happen to petitioner.
However this may be, the petition shows that a plea of prescription was raised and we do not find that the stipulation covered this issue. Until disposed of the court below could render no judgment.
The writ must be denied.

Petition denied.

Chief Justice Del Toro and Justices Aldrey and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.